Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           The amendment filed on 3/1/2021 has been entered.

Claim Objection 
Claim 26 is objected to because of the following informalities:  
(1) Claim 26 depends from a cancelled claim 25.  For examination purpose, claim 26 has been interpreted as being dependent from claim 24.
           Appropriate correction is required.

Claim Rejection - 35 U.S.C. 103
1.        The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.       Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto (U.S. Patent No. 4,204,320) in view of Naughton et al. (U.S. Patent Application Publication No. 2010/0162579, hereinafter "Naughton").
Regarding claims 1 and 7, Hayashimoto discloses a chainsaw (see Fig.1 as annotated below) comprising:

    PNG
    media_image1.png
    419
    784
    media_image1.png
    Greyscale

a housing (H) including a handle housing portion (P1), a motor housing portion (P2), and a drive housing portion (P3);
a motor (1, see Fig.2) supported by the motor housing portion (P2), the motor (1) including an output shaft (4,5, see Fig.2);
a driven gear (6, see Fig.2) coupled to the output shaft (4,5) such that the driven gear (6) rotates in response to rotation of the output shaft (4,5);
a guide bar assembly (8,11) including a guide bar (11) extending from the drive housing portion (P3), the guide bar assembly (8,11) further comprising a sprocket (8, see Fig.2) coupled to the driven gear (6) such that rotation of the driven gear (6) rotates the sprocket (8) relative to the guide bar (11); and
a chain (7) including a plurality of cutting elements (E, see Fig.4 as annotated below, meeting the limitation required by claim 7) and supported on the guard bar (11) and engaged with the sprocket (8) such that rotation of the sprocket (8) moves the chain (7) along the guide bar (11, see column 2, lines 31-32) substantially as claimed except 

    PNG
    media_image2.png
    322
    642
    media_image2.png
    Greyscale

Naughton shows a power tool (20) comprising a housing (40) including a handle housing portion (45), a motor housing portion (MHP, see Fig.7 as annotated below), and a drive housing portion (DHP), the handle housing portion (45) having a first longitudinal axis (400); a motor (65) supported by the motor housing portion (MHP), the motor (65) including an output shaft (OS, see annotated Fig.7) having a second longitudinal axis (410); a tool bar (240) extending from the drive housing portion (DHP) and having a third longitudinal axis (420), and wherein the first axis (400) and the second axis (410) define a first included angle (α) in the range of between 75 degrees and 95 degrees (see paragraph [0042], lines 3-5).

    PNG
    media_image3.png
    634
    1089
    media_image3.png
    Greyscale

 Thus, it would have been obvious to one skilled in the art to modify Hayashimoto by rearranging Hayashimoto’s three axes, namely a first longitudinal axis defined by the handle housing portion (P1), a second longitudinal axis defined by the motor output shaft (4,5) and a third longitudinal axis defined by the guide/tool bar (11), as those of Naughton’s for the advantage of compactness as taught by Naughton. 
 Regarding claim 2, Naughton’s first axis (400), the second axis (410), and the third axis (420) are oblique with respect to each of the other axes.  Hayashimoto thus modified also possesses such limitation. 
Regarding claim 3, Naughton’s second axis (410) and the third axis (420) define a second included angle (θ) in the range between 110 degrees and 130 degrees (see paragraph [0042], lines 8-10).  Hayashimoto thus modified also possesses such limitation. 
Regarding claim 4, Naughton’s first axis (400) and the third axis (420) define an external angle (β) in the range between 150 degrees and 170 degrees (see paragraph [0042], lines 13-15).  Hayashimoto thus modified also possesses such limitation. 
Regarding claim 5, Naughton further shows a battery (25) configured to provide power to the motor (65), wherein the handle housing portion (45) includes a cavity (60), and wherein the battery (25) is received in the cavity (60) along the first axis (400, see paragraph [0040], lines 1-3).  Thus, it would have been obvious to one of ordinary skill in the art to further modify Hayashimoto by providing the chainsaw with a battery receiving in a cavity in the handle housing portion (P1) so that the chainsaw is self-contained without relying external power source as taught by Naughton.
Regarding claim 6, Hayashimoto’s driven gear (6) is a bevel gear (see column 2, line 31 and Fig.2). 
Regarding claim 8, Naughton shows the motor (65) positioned above the tool bar (240) for reducing the overall length of the power tool thus more compact (see paragraph [0043], lines 1-8).  Hayashimoto as modified also has the motor (1) positioned above the guide bar (11, corresponding to Naughton’s tool bar 240) as taught by Naughton for the advantage of compactness.  
         Regarding claims 9 and 10, since Naughton teaches the advantage of making a power tool compact by reducing its size (see paragraph [0043]), it would have been obvious to one skilled in the art to further modify Hayashimoto by selecting a desirable guide bar length, a desirable length of its projecting portion extending beyond the drive housing portion (P3), and a desirable length of its internal portion disposed within the drive housing portion (P3), including the claimed ranges, to achieve the desired In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 13, Hayashimoto discloses a chainsaw (see annotated Fig.1 above) comprising: 
a housing (H) including a handle housing portion (P1), a motor housing portion (P2), and a drive housing portion (P3), the handle housing portion (P1); 
a motor (1, see Fig.2) supported by the motor housing portion (P2), the motor (1) including an output shaft (4,5);
a guide bar assembly (11,8) including a guide bar (11) extending from the drive housing portion (P3), the guide bar assembly (11,8) further including a sprocket (8); 
a chain (7) supported on the guide bar (11),
a driven gear (6, see Fig.2) coupled to the output shaft (4,5) such that the driven gear (6) rotates in response to rotation of the output shaft (4,5), wherein the sprocket (8) is coupled to the driven gear (6) such that rotation of the driven gear (6) rotates the sprocket (8) relative to the guide bar (11) substantially as claimed except the axes of the handle housing portion (P1), of the motor output shaft (4,5) and of the guide bar (11) are not arranged as claimed, and Hayashimoto’s chainsaw is not battery powered. 
Naughton shows a power tool (20) comprising a housing (40) including a handle housing portion (45), a motor housing portion (MHP, see the annotated Fig.7 above), and a drive housing portion (DHP), the handle housing portion (45) having a longitudinal axis (400) defining a first axis (400); a motor (54) supported by the motor housing portion (MHP), the motor (65) including an output shaft (OS) having a longitudinal axis 
Therefore, it would have been obvious to one skilled in the art to modify Hayashimoto by rearranging Hayashimoto’s three axes, namely a first longitudinal axis defined by the handle housing portion (P1), a second longitudinal axis defined by the motor output shaft (4,5) and a third longitudinal axis defined by the guide/tool bar (11), as those of Naughton’s for the advantage of compactness as taught by Naughton. 
Naughton further shows a battery (25) configured to provide power to the motor (65), wherein the handle housing portion (45) includes a cavity (60), and wherein the battery (25) is received in the cavity (60) along the first axis (400, see paragraph [0040], lines 1-3).  Thus, it would have been obvious to one of ordinary skill in the art to further modify Hayashimoto by providing the chainsaw with a battery receiving in a cavity in the handle housing portion (P1) so that the chainsaw is self-contained without relying external power source as taught by Naughton.  Naughton further shows the motor (65) positioned above the tool bar (240) for reducing the overall length of the power tool thus more compact (see paragraph [0043], lines 1-8).  Hayashimoto as modified also has the motor (1) positioned above the guide bar (11, corresponding to Naughton’s tool bar 240) In re Aller, 105 USPQ 233 (CCPA 1955).
3.        Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto (U.S. Patent No. 4,204,320) in view of Naughton et al. (U.S. Patent Application Publication No. 2010/0162579) as applied to claim 1 above, and further in view of Newman (U.S. Patent No. 4,884,340).
Regarding claims 11 and 12, Hayashimoto’s chainsaw as modified above shows all the claimed structure except it lacks a lubrication system including a lubricant reservoir and a conduit extending therefrom.
 Newman teaches it is desirable to provide a chainsaw with a lubrication system (73) configured to supply lubricant to a chain (68, see column 4, lines 46-49), wherein the lubricant system (73) includes a lubricant reservoir (76) and a conduit (78) extending from the reservoir (76) into a drive housing portion (26,46, note the conduit 78 leading to the fitting 80 of Fig.3 and to the oil discharge hole 82 of Fig.2 near the mounting area of guide bar 50 through an opening of the guide bar 50 into the groove 70 and onto the 
Thus, it would have been obvious to one skilled in the art to further modify Hayashimoto’s chainsaw by including a lubrication system having a lubricant reservoir coupled to an exterior of the housing (H) and a conduit extending from the reservoir into the drive housing portion (P3) for supplying lubricant to the chain (7) during operation of the chainsaw as taught by as taught by Newman.
4.        Claims 21-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto (U.S. Patent No. 4,204,320) in view of Naughton et al. (U.S. Patent Publication No. 2010/0162579, hereinafter “Naughton”), Jerabek (U.S. Patent No. 4,408,393) and Yamaoka et al. (U.S. Patent Application Publication No. 2014/0150271, hereinafter “Yamaoka”).
           Regarding claim 21, Hayashimoto discloses a chainsaw (see annotated Fig.1 above) comprising:
           a housing (H) including a handle housing portion (P1), a moto housing portion (P2), and a drive housing portion (P3); 
          a motor (1, see Fig.2) supported within the motor housing portion (P1), the motor (1) including an output shaft (4,5);
          a driven gear (6) coupled to the output shaft (4,5) such that the driven gear (6) rotates in response to rotation of the output shaft (4,5);
          a sprocket (8) coupled to the driven gear (6) such that rotation of the driven gear (6) rotates the sprocket (8); 
          a guide bar (11) extending from the drive housing portion (P3); 

         a trigger switch (S, see annotated Fig.1 above) substantially as claimed except the axes of the handle housing portion (P1), of the motor output shaft (4,5) and of the guide bar (11) are not arranged as claimed, Hayashimoto’s chainsaw is not battery powered, Hayashimoto does not explicitly mention the cutting elements (E) having a semi-chisel configuration, and Hayashimoto lacks a knob positioned on a lateral side (or the cover plate 13) of the drive housing portion (P3). 
Naughton shows a power tool (20) comprising a housing (40) including a handle housing portion (45), a motor housing portion (MHP, see the annotated Fig.7 above), and a drive housing portion (DHP), the handle housing portion (45) having a longitudinal axis (400) defining a first axis (400); a motor (54) supported by the motor housing portion (MHP), the motor (65) including an output shaft (OS) having a longitudinal axis (410) defining a second axis (410); a tool bar (240) extending from the drive housing portion (DHP) and having a longitudinal axis (420) defining a third axis (420); wherein the first axis (400) and the second axis (410) define a first included angle (α) less than  75 degrees (see paragraph [0042], lines 3-7), wherein the second axis (410) and the third axis (420) define a second included angle (θ) in the range of between 110 degrees and 130 degrees (see paragraph [0042], lines 8-10), and wherein the first axis (400) and the third axis (420) define an external angle (β) in the range of between 150 degrees and 170 degrees (see paragraph [0042], lines 13-15). 

Naughton further shows a battery (25) configured to provide power to the motor (65), wherein the handle housing portion (45) includes a cavity (60), and wherein the battery (25) is received in the cavity (60) along the first axis (400, see paragraph [0040], lines 1-3).  Thus, it would have been obvious to one of ordinary skill in the art to further modify Hayashimoto by providing the chainsaw with a battery receiving in a cavity in the handle housing portion (P1) so that the chainsaw is self-contained without relying external power source as taught by Naughton.  Since Naughton teaches the advantage of making a power tool compact by reducing its size (see paragraph [0043]), it would have been obvious to one skilled in the art to further modify Hayashimoto by selecting a desirable length, including the claimed range of between 4 inches and 8 inches, for the guide bar’s projecting portion that extends beyond a forward-most edge of the drive housing portion (P3) to achieve the desired compactness of the power tool.  Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
           Jerabek teaches a chain of a chainsaw can be a semi-chisel low profile type chain suitable for performing sawing operation.  Thus, it would have been obvious to one skilled in the art to further modify Hayashimoto by having the cutting element (E) of 
           Yamaoka shows a chain saw comprising a knob (150) positioned on a lateral side (i.e. a cover plate 15) of a drive housing portion (11), the knob (150) including a rounded portion (RP, see Fig.1 as annotated below) adjacent the drive housing portion (11) and a graspable wing portion (GP) coupled to the rounded portion (RP) so that the cover plate (15) can be mounted on the housing portion (11) by screwing the knob (150) whereupon the cover plate (15) pressed tightly upon a guide bar (14) of the chain saw to prevent it from shaking in a direction perpendicular to the guide bar (14, see paragraph [0028]).

    PNG
    media_image4.png
    550
    778
    media_image4.png
    Greyscale

           Thus, it would have been obvious to one skilled in the art to further modify Hayashimoto by providing the cover plate (13, which is a lateral side of the driving housing portion 11) with a knob including a rounded portion and a graspable wing 
           Regarding claim 22, Naughton shows the battery (25) including three battery cells (see paragraph [0027], lines 8-9) with a lithium-ion chemistry (see paragraph [0027], lines 13-14).  Hayashimoto thus modified also possess such characteristics.
           Regarding claim 23, Hayashimoto’s motor (1) is shown as a brushed DC motor (see Fig.2).
           Regarding claim 24, Hayashimoto’s trigger switch (S) includes an on/off switch (see annotated Fig.1 above).
           Regarding claim 26, Hayashimoto’s chain saw as modified can be operated with one hand as taught by Naughton due to its compactness and light weight.   
           Regarding claim 27, Hayashimoto’s sprocket (8) and guide bar (11) collectively define a guide bar assembly (8,11).
5.        Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto (U.S. Patent No. 4,204,320) in view of Naughton et al. (U.S. Patent Publication No. 2010/0162579), Jerabek (U.S. Patent No. 4,408,393) and Yamaoka et al. (U.S. Patent Application Publication No. 2014/0150271), as applied to claim 21 above, and further in view of Ibelle et al. (U.S. Patent No. 2,810,409, hereinafter “Ibelle”).
            Regarding claim 28, Hayashimoto’s chainsaw as modified above shows all the claimed limitation except for a workpiece engaging member.  
            Ibelle shows a chainsaw (see Fig.3) comprising a workpiece engaging member (17) positioned on a drive housing portion (14) and configured (i.e. with teeth as seen in 
            Therefore, it would have been obvious to one of ordinary skill in the art to further modify Hayashimoto by providing the drive housing portion (P3) with a workpiece engaging member to facilitate stabilizing the chainsaw at a pivot point on a workpiece to be cut as taught by Ibelle.  

Remarks
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 
           Applicant argues, at page 14 of the amendment, Hayashimoto’s sprocket 8 being secured to the bevel gear 6 – not as part of a guide bar assembly with the guide bar 11.  In response, independent claim 1 as amended calls for a sprocket coupled to the driven gear such that rotation of the driven gear rotates the sprocket relative to the guide bar (see lines 13-14 of the claim).  Hayashimoto clearly shows a sprocket (8) coupled to the driven gear (6, see Fig.2) such that rotation of the driven gear (6) rotates the sprocket (8) relative to the guide bar (11, see Fig.3) exactly as claimed.  Hayashimoto’s guide bar (11) and sprocket (8) collectively define a guide bar assembly.  Applicant has not specified the structural interrelationship between the guide bar and the sprocket distinguishable over Hayashimoto’s.  Examiner’s response to independent claim 1 also applies to independent claim 13.  
In response to Applicant’s argument regarding independent claim 21, as clearly taught by Yamaoka the advantage of screwing the cover plate (15) tightly by a knob 

Action Make Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724